Per Curiam.

The appellant, who was the plaintiff', on August 26th, 1862, filed his complaint against Mary M. Holloway, his wife, for a divorce. The complaint alleges, among other things, the marriage of the parties, the plaintiff’s residence in Tipton county, and as a ground for divorce it avers that defendant, on the 13th of January, 1862, without just cause, &c., abandoned the plaintiff, and that a reconciliation was improbable, &c. Defendant demurred to the complaint. Her demurrer was sustained, and plaintiff excepted. But the record fails to show that final judgment was rendered in the cause, hence the appeal is not, properly, before us.
The appeal is dismissed, with costs.